Citation Nr: 9918709	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-42 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1982.  He died on June [redacted] 1995.  This matter came to the 
Board of Veterans' Appeals (Board) on appeal from a July 1995 
rating decision of the Department of Veterans Affairs Medical 
& Regional Office Center (VAMROC) in Wichita, Kansas.  In 
June 1998 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  


REMAND

In Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in construing together the provisions of 38 U.S.C. 
§ 5121 and 38 U.S.C. § 5101(a), concluded that, in order for 
a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  In concluding that a veteran 
must have had a benefits claim pending at the time of death 
or else be entitled to such benefits under an existing rating 
or decision, in order for a surviving spouse to be entitled 
to accrued benefits, the Federal Circuit also noted that this 
conclusion comports with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).  A consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  

The veteran died on June [redacted] 1995.  At the time of his death, 
he had claims pending with VA for entitlement to service 
connection for herpes simples keratitis/staph aureus 
blepharitis; tendinitis; and for body structural and liver 
disorders; therefore, the appellant now has a claim pending 
for accrued benefits.  

In June 1998, the Board remanded this case in order for the 
VAMROC to develop and adjudicate a claim for accrued 
benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The claim was not developed or adjudicated contrary to the 
Board's June 1998 remand.  Stegall v. West, 11 Vet. App 268 
(1998).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following action:

The VAMROC should adjudicate the claim 
for accrued benefits and readjudicate the 
issues on appeal. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction or if a timely notice of 
disagreement is received with respect to any other matter, a 
supplemental statement of the case containing adequate 
reasons and bases should be issued and the appellant and her 
representative provided an opportunity to respond.  The 
appellant should be informed of the requirements to perfect 
an appeal with respect to any new issue(s) addressed in the 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



